Case 1:21-cv-00325-MSK-MEH Document 1-3 Filed 02/02/21 USDC Colorado Page 1 of 8
Case 1:21-cv-00325-MSK-MEH Document 1-3 Filed 02/02/21 USDC Colorado Page 2 of 8
Case 1:21-cv-00325-MSK-MEH Document 1-3 Filed 02/02/21 USDC Colorado Page 3 of 8
Case 1:21-cv-00325-MSK-MEH Document 1-3 Filed 02/02/21 USDC Colorado Page 4 of 8




 Doe No.        IP                   Filename
            1   24.176.163.190       The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
            2   24.178.225.79        The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
            3   45.51.183.20         The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
            4   65.30.141.11         The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
            5   70.116.107.180       The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
            6   72.17.74.243         The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
            7   72.189.122.88        The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
            8   96.58.113.30         The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
            9   98.14.55.85          The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
           10   172.101.122.143      The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
           11   173.175.147.81       The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
           12   173.239.232.23       The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
           13   173.239.232.101      The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]
           14   184.89.56.197        The Brass Teapot 2012 [BluRay] [720p] [YTS] [YIFY]




                                  Exhibit "3"
Case 1:21-cv-00325-MSK-MEH Document 1-3 Filed 02/02/21 USDC Colorado Page 5 of 8




 Doe No.        IP                Filehash
            1   24.176.163.190    194D45F39D4B538E8453548E4D30F139E0F2B3D7
            2   24.178.225.79     194D45F39D4B538E8453548E4D30F139E0F2B3D7
            3   45.51.183.20      194D45F39D4B538E8453548E4D30F139E0F2B3D7
            4   65.30.141.11      194D45F39D4B538E8453548E4D30F139E0F2B3D7
            5   70.116.107.180    194D45F39D4B538E8453548E4D30F139E0F2B3D7
            6   72.17.74.243      194D45F39D4B538E8453548E4D30F139E0F2B3D7
            7   72.189.122.88     194D45F39D4B538E8453548E4D30F139E0F2B3D7
            8   96.58.113.30      194D45F39D4B538E8453548E4D30F139E0F2B3D7
            9   98.14.55.85       194D45F39D4B538E8453548E4D30F139E0F2B3D7
           10   172.101.122.143   194D45F39D4B538E8453548E4D30F139E0F2B3D7
           11   173.175.147.81    194D45F39D4B538E8453548E4D30F139E0F2B3D7
           12   173.239.232.23    194D45F39D4B538E8453548E4D30F139E0F2B3D7
           13   173.239.232.101   194D45F39D4B538E8453548E4D30F139E0F2B3D7
           14   184.89.56.197     194D45F39D4B538E8453548E4D30F139E0F2B3D7
Case 1:21-cv-00325-MSK-MEH Document 1-3 Filed 02/02/21 USDC Colorado Page 6 of 8




 Doe No.        IP                FoundDate (UTC) 12:00:01   Country
            1   24.176.163.190    2020‐06‐23                 US
            2   24.178.225.79     2019‐10‐14                 US
            3   45.51.183.20      2020‐03‐21                 US
            4   65.30.141.11      2020‐04‐22                 US
            5   70.116.107.180    2019‐08‐03                 US
            6   72.17.74.243      2020‐06‐02                 US
            7   72.189.122.88     2019‐12‐19                 US
            8   96.58.113.30      2019‐10‐25                 US
            9   98.14.55.85       2020‐05‐23                 US
           10   172.101.122.143   2020‐01‐10                 US
           11   173.175.147.81    2019‐09‐09                 US
           12   173.239.232.23    2019‐08‐11                 US
           13   173.239.232.101   2019‐07‐31                 US
           14   184.89.56.197     2019‐07‐25                 US
Case 1:21-cv-00325-MSK-MEH Document 1-3 Filed 02/02/21 USDC Colorado Page 7 of 8




 Doe No.        IP                Region
            1   24.176.163.190    USA ‐ Colorado
            2   24.178.225.79     USA ‐ Colorado
            3   45.51.183.20      USA ‐ Colorado
            4   65.30.141.11      USA ‐ Colorado
            5   70.116.107.180    USA ‐ Colorado
            6   72.17.74.243      USA ‐ Colorado
            7   72.189.122.88     USA ‐ Colorado
            8   96.58.113.30      USA ‐ Colorado
            9   98.14.55.85       USA ‐ Colorado
           10   172.101.122.143   USA ‐ Colorado
           11   173.175.147.81    USA ‐ Colorado
           12   173.239.232.23    USA ‐ Colorado
           13   173.239.232.101   USA ‐ Colorado
           14   184.89.56.197     USA ‐ Colorado
Case 1:21-cv-00325-MSK-MEH Document 1-3 Filed 02/02/21 USDC Colorado Page 8 of 8




 Doe No.        IP                ISP
            1   24.176.163.190    Charter Communications
            2   24.178.225.79     Charter Communications
            3   45.51.183.20      Charter Communications Inc
            4   65.30.141.11      Charter Communications Inc
            5   70.116.107.180    Charter Communications Inc
            6   72.17.74.243      Charter Communications, Inc
            7   72.189.122.88     Charter Communications Inc
            8   96.58.113.30      Charter Communications, Inc
            9   98.14.55.85       Charter Communications Inc
           10   172.101.122.143   Charter Communications Inc
           11   173.175.147.81    Charter Communications Inc
           12   173.239.232.23    Private Internet Access, Inc
           13   173.239.232.101   Private Internet Access, Inc
           14   184.89.56.197     Charter Communications Inc
